Citation Nr: 1018416	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-28 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date of March 
4, 1997 for receipt of educational benefits  pursuant to the 
Survivors' and Dependents' Educational Assistance Program 
under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from August 1963 to June 1970.  
The appellant claims as his spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 decision by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  In March 1987, the Veteran was notified of DEA 
eligibility for his dependents due to his permanently and 
totally disabled status due to service-connected disability.

2.  The appellant claims educational benefits as the 
Veteran's spouse.

3.  The appellant's application for DEA benefits was received 
in April 2008.

4.  The latest assigned delimiting date for DEA benefits is 
March 4, 1997, 10 years from the date of the notice of the 
Veteran's permanent and total rating.

5.  The appellant was not prevented from initiating or 
completing a chosen program of education within the 
applicable period of eligibility for DEA benefits because of 
a physical or mental disability that did not result from her 
own willful misconduct.




CONCLUSION OF LAW

The criteria for entitlement to an extension of the 
delimiting date beyond January 14, 2008, for DEA benefits 
under the provisions of Chapter 35, Title 38, United States 
Code, have not been met. 38 U.S.C.A. §§ 3501, 3512 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 21.3021, 21.3046, 21.3047 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that 
the required notice and assistance provisions of the law have 
been properly applied.  There are some claims, however, to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims 
that, as in this case, turned on statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is inapplicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.
 
Analysis

Basic eligibility for DEA benefits is established in one of 
several ways, including being a spouse of a Veteran who has a 
permanent and total disability evaluation.  38 U.S.C.A. § 
3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(i).  In this case, 
the appellant's eligibility for DEA benefits derives from her 
status as a spouse of a permanently and totally disabled 
Veteran.  In March 1987, the Veteran was informed of DEA 
eligibility for his dependents due to his permanently and 
totally disabled status due to service-connected disability.

Eligibility for such benefits extends 10 years from the date 
(as determined by the Secretary) the person becomes an 
eligible person within the meaning of 38 U.S.C.A. § 
3501(a)(1). 38 U.S.C.A. § 3512(b)(1)(A).  The beginning date 
of the 
10-year period of eligibility for a spouse of a Veteran with 
a permanent and total disability evaluation is the effective 
date of the evaluation or the date of notification of such 
evaluation, whichever is more advantageous to the spouse, if 
the spouse has not chosen another date between either of 
these two dates which has been approved by the Secretary.  38 
U.S.C.A. § 3512(b)(1)(A); 38 C.F.R. § 21.3046(a)(2).

In this case, the effective date of the permanent and total 
evaluation was February 2,  1987, and the date of the 
notification of the permanent and total evaluation status was 
March 4, 1987, so the later date is March 4, 1987.  Ten years 
from that date is March 4, 1997.

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) "was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from . . . willful misconduct;" (3) provides VA with 
any requested evidence tending to show that he or she was 
prevented from initiating or completing the program because 
of a physical or mental disability that did not result from 
the willful misconduct of the eligible spouse; and (4) is 
otherwise eligible for payment of educational assistance for 
the training pursuant to Chapter 35.  38 C.F.R. § 21.3047; 
see also 38 U.S.C.A. § 3512 (b)(2).  It must be "clearly 
established" by medical evidence that such program of 
education was medically infeasible.  38 C.F.R. § 
21.3047(a)(2)(i).  Application for an extension must be made 
within one year after the last date of the delimiting period, 
the termination of the period of physical or mental 
disability, or October 1, 1980, whichever date is the latest.  
38 U.S.C.A. § 3512(b)(2).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to an extension of the delimiting 
date for DEA benefits.  As noted, the delimiting date for DEA 
benefits was March 4, 1997.  

Here, the appellant has stated that she was working on her 
undergraduate studies when she had to stop attending school 
due to family needs.  She indicates that she was assaulted in 
1998 and permanently disabled as a result; she also indicates 
that a couple of years later, she was injured on the job.  

However, there are very specific reasons for extending the 
delimiting date and the appellant does not cite to nor meet 
any of those exceptions.  She has not demonstrated that she 
was prevented from initiating or completing the chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental 
disability.  Rather, she states that she left school because 
of the needs of her family and not due to a disability.  
While she has related that she suffered physical 
disabilities, such were reportedly incurred after the 
eligibility period for DEA benefits had expired.  As such, 
these disabilities cannot serve as the basis for extension of 
DEA benefits.  While the appellant may feel that VA law and 
regulations are inequitable in that regard, the Board is 
bound within the parameters of VA law and regulations.

Thus, although the Board is sympathetic toward the appellant, 
the law is dispositive in this matter, and the Board is bound 
in its decisions by the statutes enacted by the Congress of 
the United States and VA regulations issued to implement 
those laws.  See 38 U.S.C.A. § 7104(c).  See, generally, 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply 
"the law as it exists . . . .").  The Board further observes 
that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).

As the law in this case is dispositive, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
Board finds that the criteria for entitlement to an extension 
of the delimiting date beyond March 4, 1997, for DEA benefits 
have not been met.


ORDER

Entitlement to an extension of the delimiting date of March 
4, 1997 for receipt of educational benefits  pursuant to the 
Survivors' and Dependents' Educational Assistance Program 
under Chapter 35, Title 38, United States Code is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


